DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
--In [0001] please insert the patent number of the parent case.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-7, 9-12, 14-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,265,194, hereinafter referred to as ‘194. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and those of ‘194 are similar in scope.
Regarding claim 1,  A method in a User Equipment (UE) that supports broadcast signals, comprising: 
receiving a first radio signal on a first time-frequency resource (See Claim 1); 
wherein the first radio signal comprises part or all of a first RS sequence, RSs in the first RS sequence are mapped in sequence from lower frequency to higher frequency in frequency domain, the first time-frequency resource belongs to a first frequency domain resource in frequency domain; the first frequency domain resource comprises K frequency domain sub- resource; a position of the K frequency domain sub-resource in the first frequency domain resource is unfixed, RSs of the first RS sequence in a given frequency domain sub-resource are not related to a position of the given frequency domain sub-resource in the first frequency domain resource, the given frequency domain sub-resource is the K frequency domain sub- resource; the K is equal to 1; the given sub-carrier is located within the first frequency domain resource and out of the K frequency domain sub- resource (See Claim 1).  
While ‘194 fails to explicitly teach an RS of the first RS sequence in a given sub-carrier is related to the given sub-carrier's position in the first frequency domain resource it would have been obvious to include the limitation in order to optimize channel estimation and omission of an element and its function in a combination in an obvious expedient if the remaining elements perform the same function as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).

Regarding claim 2, ‘194 further teaches the method according to claim 1, comprising: 
determining a first reference sequence (See Claim 2), 
wherein the RS of the first RS sequence in the given sub-carrier is related to the given sub-carrier's position relative to the K frequency domain sub-resource; the first reference sequence is used for generating the first RS sequence, the first reference sequence has a same length as the first RS sequence, the first RS sequence is generated from the first reference sequence being cyclically shifted by at least one element (See Claim 2); 
or, 
determining a second reference sequence (See Claim 2), 
wherein an RS of the second reference sequence in the given sub-carrier is related to the given sub-carrier's position in the first frequency domain resource, the second reference sequence is used for generating the first RS sequence, the second reference sequence has a same length as the first RS sequence, RSs of the first RS sequence transmitted out of the K frequency 1domain sub-resource are corresponding elements in the second reference sequence, the second reference sequence is a pseudo random sequence (See Claim 2); 
or, 
determining a second reference and a third reference sequence (See Claim 2), 
wherein an RS of the second reference sequence in the given sub-carrier is related to the given sub-carrier's position in the first frequency domain resource, the second reference sequence is used for generating the first RS sequence, the second reference sequence has a same length as the first RS sequence, RSs of the first RS sequence transmitted out of the K frequency domain sub-resource are corresponding elements in the second reference sequence, elements in the third reference sequence and RSs of the first RS sequence transmitted in the K frequency domain sub-resource have a one-to-one correspondence relationship, the second reference sequence and the third reference sequence are pseudo random sequences (See Claim 2).  

Regarding claim 4, ‘194 further teaches the method according to claim 1, comprising: 
receiving downlink information, the downlink information is system information block (See Claim 3); 
wherein the downlink information is used for determining the first frequency domain resource, or the downlink information is used for determining the position of the K frequency domain sub-resource in the first frequency domain resource, or the downlink information is used for determining the first frequency domain resource and the position of the K frequency domain sub-resource in the first frequency domain resource (See Claim 3).  

Regarding claim 5, ‘194 further teaches the method according to claim 1, wherein the first frequency domain resource occupies the entire system bandwidth (See Claim 4).  

Regarding claim 6, ‘194 teaches a method in a Base Station that supports broadcast signals, comprising: 
transmitting a first radio signal on a first time-frequency resource (See Claim 5); 
wherein the first radio signal comprises part or all of a first RS sequence, RSs in the first RS sequence are mapped in sequence from lower frequency to higher frequency in frequency 2domain, the first time-frequency resource belongs to a first frequency domain resource in frequency domain; the first frequency domain resource comprises K frequency domain sub- resource; a position of the K frequency domain sub-resource in the first frequency domain resource is unfixed, RSs of the first RS sequence in a given frequency domain sub-resource are not related to a position of the given frequency domain sub-resource in the first frequency domain resource, the given frequency domain sub-resource is the K frequency domain sub- resource; the K is equal to 1; the given sub-carrier is located within the first frequency domain resource and out of the K frequency domain sub- resource (See Claim 5).  
While ‘194 fails to explicitly teach an RS of the first RS sequence in a given sub-carrier is related to the given sub-carrier's position in the first frequency domain resource it would have been obvious to include the limitation in order to optimize channel estimation and omission of an element and its function in a combination in an obvious expedient if the remaining elements perform the same function as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).

Regarding claim 7, ‘194 further teaches the method according to claim 6, comprising:
determining a first reference sequence (See Claim 6); 
wherein the RS of the first RS sequence in the given sub-carrier is related to the given sub-carrier's position relative to the K frequency domain sub-resource; the first reference sequence is used for generating the first RS sequence, the first reference sequence has a same length as the first RS sequence, the first RS sequence is generated from the first reference sequence being cyclically shifted by at least one element (See Claim 6); 
or, 
determining a second reference sequence, wherein an RS of the second reference sequence in the given sub-carrier is related to the given sub-carrier's position in the first frequency domain resource, the second reference sequence is used for generating the first RS sequence, the second reference sequence has a same length as the first RS sequence, RSs of the first RS sequence transmitted out of the K frequency domain sub-resource are corresponding elements in the second reference sequence, the second reference sequence is a pseudo random sequence (See Claim 7); 
or, 
determining a second reference sequence and determining a third reference sequence, wherein an RS of the second reference sequence in the given sub-carrier is related to the given sub-carrier's position in the first frequency domain resource, the second reference sequence is used for generating the first RS sequence, the second reference sequence has a same 3length as the first RS sequence, RSs of the first RS sequence transmitted out of the K frequency domain sub-resource are corresponding elements in the second reference sequence, elements in the third reference sequence and RSs of the first RS sequence transmitted in the K frequency domain sub-resource have a one-to-one correspondence relationship, the second reference sequence and the third reference sequence are pseudo random sequences.  

Regarding claim 8, ‘194 further teaches the method according to claim 7, wherein an identifier of a serving cell of a target receiver of the first radio signal is used for determining the first reference sequence; or, an identifier of a serving cell of a target receiver of the first radio signal is used for determining the second reference sequence; or, an identifier of a serving cell of a target receiver of the first radio signal is used for determining the second reference sequence and the third reference sequence (See Claim 7).  

Regarding claim 9, ‘194 further teaches the method according to claim 6, comprising: 
transmitting downlink information, the downlink information is system information block (See Claim 8); 
wherein the downlink information is used for determining the first frequency domain resource, or the downlink information is used for determining the position of the K frequency domain sub-resource in the first frequency domain resource, or the downlink information is used for determining the first frequency domain resource and the position of the K frequency domain sub-resource in the first frequency domain resource (See Claim 8).  

Regarding claim 10, ‘194 further teaches the method according to claim 6, wherein the first frequency domain resource occupies the entire system bandwidth (See Claim 9).  

Regarding claim 11, ‘194 teaches a User Equipment (UE) that supports broadcast signals, comprising: 
a first receiver, receiving a first radio signal on a first time-frequency resource (See Claim 10); 
wherein the first radio signal comprises part or all of a first RS sequence, RSs in the first RS sequence are mapped in sequence from lower frequency to higher frequency in frequency domain, the first time-frequency resource belongs to a first frequency domain resource in frequency domain; the first frequency domain resource comprises K frequency domain sub- resource; a position of the K frequency domain sub-resource in the first frequency domain resource is unfixed, RSs of the first RS sequence in a given frequency domain sub-resource are not related to a position of the given frequency domain sub-resource in the first frequency domain resource, the given frequency domain sub-resource is the K frequency domain sub- 4resource; the K is equal to 1; the given sub-carrier is located within the first frequency domain resource and out of the K frequency domain sub- resource (See Claim 10).  
While ‘194 fails to explicitly teach an RS of the first RS sequence in a given sub-carrier is related to the given sub-carrier's position in the first frequency domain resource it would have been obvious to include the limitation in order to optimize channel estimation and omission of an element and its function in a combination in an obvious expedient if the remaining elements perform the same function as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).

Regarding claim 12, ‘194 further teaches the UE according to claim 11, wherein the first receiver is used for determining a first reference sequence; wherein the RS of the first RS sequence in the given sub-carrier is related to the given sub-carrier's position relative to the K frequency domain sub-resource; the first reference sequence is used for generating the first RS sequence, the first reference sequence has a same length as the first RS sequence, the first RS sequence is generated from the first reference sequence being cyclically shifted by at least one element (See Claim 11); 
or, the first receiver is used for determining a second reference sequence; wherein an RS of the second reference sequence in the given sub-carrier is related to the given sub-carrier's position in the first frequency domain resource; the second reference sequence is used for generating the first RS sequence; the second reference sequence has a same length as the first RS sequence, RSs of the first RS sequence transmitted out of the K frequency domain sub-resource are corresponding elements in the second reference sequence, the second reference sequence is a pseudo random sequence (See Claim 12); 
or, the first receiver is used for determining a second reference sequence and a third reference sequence; wherein an RS of the second reference sequence in the given sub-carrier is related to the given sub-carrier's position in the first frequency domain resource; the second reference sequence is used for generating the first RS sequence; the second reference sequence has a same length as the first RS sequence, RSs of the first RS sequence transmitted out of the K frequency domain sub-resource are corresponding elements in the second reference sequence; elements in the third reference sequence and RSs of the first RS sequence transmitted in the K frequency domain sub-resource have a one-to-one correspondence relationship, the second reference sequence and the third reference sequence are pseudo random sequences (See Claims 12-13).  

Regarding claim 14, ‘194 further teaches the UE according to claim 11, wherein the first receiver receives downlink information, the downlink information is system information block; wherein the downlink information is used for determining the first frequency domain resource, or the downlink information is used for determining the position of the K frequency domain sub-resource in the first frequency domain resource, or the downlink information is used for determining the first frequency domain resource and the position of the K frequency domain sub-resource in the first frequency domain resource (See Claim 14).  

Regarding claim 15, ‘194 further teaches the UE according to claim 11, wherein the first frequency domain resource occupies the entire system bandwidth (See Claim 15).  

Regarding claim 16, ‘194 teaches a base station device that supports broadcast signals, comprising: 
a first transmitter, transmitting a first radio signal on a first time-frequency resource (See Claim 16); 
wherein the first radio signal comprises part or all of a first RS sequence, RSs in the first RS sequence are mapped in sequence from lower frequency to higher frequency in frequency domain, the first time-frequency resource belongs to a first frequency domain resource in frequency domain; the first frequency domain resource comprises K frequency domain sub- resource; a position of the K frequency domain sub-resource in the first frequency domain resource is unfixed, RSs of the first RS sequence in a given frequency domain sub-resource are not related to a position of the given frequency domain sub-resource in the first frequency domain resource, the given frequency domain sub-resource is the K frequency domain sub- resource; the K is equal to 1; the given sub-carrier is located within the first frequency domain resource and out of the K frequency domain sub- resource (See Claim 16).  
While ‘194 fails to explicitly teach an RS of the first RS sequence in a given sub-carrier is related to the given sub-carrier's position in the first frequency domain resource it would have been obvious to include the limitation in order to optimize channel estimation and omission of an element and its function in a combination in an obvious expedient if the remaining elements perform the same function as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).

Regarding claim 17, ‘194 further teaches the base station device according to claim 16, wherein the first transmitter determines a first reference sequence; wherein the RS of the first RS sequence in the given sub-carrier is related to the given sub-carrier's position relative to the K frequency domain sub-resource; the first reference sequence is used for generating the first RS sequence; the first reference sequence has a same length as the first RS sequence; the first RS sequence is generated from the first reference 6sequence being cyclically shifted by at least one element (See Claim 17); 
or, the first transmitter determines a second reference sequence, wherein an RS of the second reference sequence in the given sub-carrier is related to the given sub-carrier's position in the first frequency domain resource, the second reference sequence is used for generating the first RS sequence, the second reference sequence has a same length as the first RS sequence, RSs of the first RS sequence transmitted out of the K frequency domain sub-resource are corresponding elements in the second reference sequence, the second reference sequence is a pseudo random sequence (See Claim 18); 
or, the first transmitter determines a second reference sequence and a third reference sequence, wherein an RS of the second reference sequence in the given sub-carrier is related to the given sub-carrier's position in the first frequency domain resource, the second reference sequence is used for generating the first RS sequence, the second reference sequence has a same length as the first RS sequence, RSs of the first RS sequence transmitted out of the K frequency domain sub-resource are corresponding elements in the second reference sequence, elements in the third reference sequence and RSs of the first RS sequence transmitted in the K frequency domain sub-resource have a one-to-one correspondence relationship, the second reference sequence and the third reference sequence are pseudo random sequences (See Claim 18).  

Regarding claim 19, ‘194 further teaches the base station device according to claim 16, wherein the first transmitter transmits downlink information, the downlink information is system information block; wherein the downlink information is used for determining the first frequency domain resource, or the downlink information is used for determining the position of the K frequency domain sub- resource in the first frequency domain resource, or the downlink information is used for determining the first frequency domain resource and the position of the K frequency domain sub- resource in the first frequency domain resource (See Claim 19).  

Regarding claim 20, ‘194 further teaches the base station device according to claim 16, wherein the first frequency domain resource occupies the entire system bandwidth (See Claim 20).

Allowable Subject Matter
Claims 3, 8, 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 appears to be novel and inventive because prior art fails to show or teach the method according to claim 2, wherein an identifier of a serving cell of the UE is used for determining the first reference sequence; or, an identifier of a serving cell of the UE is used for determining the second reference sequence; or, an identifier of a serving cell of the UE is used for determining the second reference sequence and the third reference sequence.
Claim 8 appears to be novel and inventive because prior art fails to show or teach the method according to claim 7, wherein an identifier of a serving cell of a target receiver of the first radio signal is used for determining the first reference sequence; or, an identifier of a serving cell of a target receiver of the first radio signal is used for determining the second reference sequence; or, an identifier of a serving cell of a target receiver of the first radio signal is used for determining the second reference sequence and the third reference sequence.
	Claim 13 appears to be novel and inventive for reasons similar to claim 3 above. 
	Claim 18 appears to be novel and inventive for reasons similar to claim 8 above.

Conclusion
Additional prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found on the PTO-892 (Notice of References Cited) form.

Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        9/20/2022